Citation Nr: 1300502	
Decision Date: 01/07/13    Archive Date: 01/11/13

DOCKET NO.  07-31 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for skin cancer, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The Veteran served on active duty from March 1969 to October 1971, to include service in Vietnam from December 1969 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in July 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Board previously remanded this matter to the RO via the VA's Appeals Management Center (AMC) in Washington, DC, in May 2010 and September 2011 so that additional development could be undertaken as to the issue of the Veteran's entitlement to service connection for skin cancer.  Notice, too, is taken that the Board by its September 2011 remand referred the issue of the Veteran's entitlement to a total disability rating for compensation based on individual unemployability (TDIU) to the RO for additional action.  

Following the AMC's completion of the most recently requested actions, the case has been returned to the Board for further review.  Review of the Veteran's virtual VA file indicates that the RO by its rating decision of July 2011 increased the rating assigned for the Veteran's service-connected posttraumatic stress disorder from 50 to 70 percent and granted TDIU entitlement, both effective from September 2010.  

This appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required on his part.


REMAND

Pursuant to Board's directive, VA medical opinion was obtained in October 2011.  As a part thereof, the reviewing VA physician referenced certain medical records, including those compiled by VA in 2010 and thereafter, which are not now a part of the Veteran's VA claims folder, be it actual or virtual.  These records are pertinent in that they are reported to identify squamous cell carcinoma, but they were not considered by the RO or AMC and otherwise not addressed in any decisional document, including any statement of the case or supplemental statement of the case.  Notice is taken that the VA physician in October 2011 indicated that in addition to her review of the Veteran's claims folder, she also reviewed all CPRS records, in reference to the Computerized Patient Record System developed by VA, which may account for the above-noted examination and treatment records from August 2010 and beyond which are not now on file.  Remand to obtain the referenced records and for their consideration by the RO or AMC is required.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Additionally, review of the VA medical opinion prepared in October 2011 indicates the need for clarification from the reviewing VA physician.  Notably, that physician checked the box on page one of the report indicating a negative response as to whether the Veteran now had or ever had a skin condition, and, yet, she also provided a response, which was sought only if an affirmative response was furnished as to the latter question, in which she identified diagnoses of squamous cell carcinoma, actinic keratosis, and basal cell carcinoma.  Also, the VA physician indicated that the Veteran did not have dermatitis, eczema, a bullous disorder, psoriasis, any infections of the skin, cutaneous manifestations of collagen-vascular disease, or a papulosquamous disorder, but did not reference any of the various other skin disorders shown as of 2003 and beyond, including the differential diagnosis of a ganglion cyst of the right palm versus a giant cell tumor thereof, as well as tinea corporis of the left ankle, plantar fibromatosis, onychomycosis, and an intradermal nevus of the left upper shoulder.  Moreover, on page three of the October 2011 report the Veteran's skin conditions were noted not to cause any scarring and on page 9, no residual conditions or complications were reported from any neoplasm or its treatment, but on page 9 the Veteran was noted to have undergone surgical removal of a malignant neoplasm and that he currently had scarring or scabbing in the affected areas.  In order to assure the accuracy and consistency of the responses, return of the October 2011 report to the VA physician is advisable.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain for inclusion in the Veteran's VA claims folder copies of all pertinent examination and treatment records referenced by T. R. Mills-Floyd, M.D., in her report of a VA medical opinion of October 12, 2011, at the VA Medical Center in Columbia, including all records cited from the CPRS system and those compiled by Dr. Treen.  

2.  Obtain for inclusion in the Veteran's VA claims folder all pertinent VA treatment records compiled since October 2011.  

3.  Thereafter, return the October 2011 VA medical opinion prepared by T. R. Mills-Floyd, M.D., to Dr. Floyd for the preparation of an addendum to her earlier report.  That addendum should address inconsistent responses previously provided as to the current or former existence of a skin disorder and the presence or absence of residuals of skin cancer or any other skin disorder.  If Dr. Mills-Floyd is unavailable, another VA medical professional should be asked to provide the requested addendum.  The Veteran's VA claims file must be furnished to Dr. Mills-Floyd or her designee for use in the study of this case and the author of the addendum should indicate whether in fact the claims folder was provided and reviewed. 

Following a review of the claims folder, Dr. Mills-Floyd or other VA medical professional is asked to address the following questions, providing a rationale, as needed: 

(a)  Is the prior response to Item 1, on page 1 of the VA medical opinion of October 12, 2011, indicating the absence of any skin disorder correct, and, if not, what is the correct response?

(b)  If applicable to the Veteran's claim for service connection for skin cancer, is the previously provided response to Item 5, page 7, of the October 2011 report correct that the Veteran had none of the listed visible skin conditions?

(c)  Is the response to Item 7(d), page 9, of the previous report correct that there were no residual condition or complication due to any skin neoplasm or its treatment in light of identified scarring and scabbing?  

4.  Lastly, readjudicate the issue on appeal and if the benefit sought is not granted, then provide the Veteran with a supplemental statement of the case and permit him a reasonable period for a response, prior to returning the case to the Board for further review.  

No action by the appellant is needed until he is further informed.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


